Citation Nr: 1435244	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  11-14 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an earlier effective date prior to December 28, 2009, for the grant of entitlement to service connection for diabetes mellitus, type II, to include whether clear and unmistakable error (CUE) exists in a prior rating decision issued in June 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel





INTRODUCTION

The Veteran had active service from September 1965 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in pertinent part, granted service connection for diabetes mellitus, type II, and evaluated it as 20 percent disabling, effective December 28, 2009.

In his September 2010 notice of disagreement (NOD), the Veteran also disagreed with the August 2010 rating decision, which granted service connection for his diabetic retinopathy and cataracts, status post bilateral lens replacement, as secondary to his service-connected diabetes mellitus, type II, and evaluated said disability as noncompensably disabling, effective December 28, 2009.  The Veteran contended that he was entitled to a higher disability rating for this service-connected this disability, and this issue was also included in the January 2011 statement of the case (SOC).  However, the Veteran did not include this on his May 2011 substantive appeal. In fact, in the substantive appeal, the Veteran specifically indicated that he was only seeking entitlement to an earlier effective date for the grant of entitlement to service connection for diabetes mellitus, type II.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  As such, the issue of entitlement to an initial increased rating for diabetic retinopathy and cataracts, status post bilateral lens replacements is not before the Board and will be discussed no further.

The Board notes that the Veteran requested a hearing before a Veterans Law Judge at the RO.  A videoconference hearing was scheduled on February 8, 2012. However, in a statement dated on February 8, 2012, the Veteran cancelled his hearing request.  As such, the Veteran's hearing request has been withdrawn.  See 38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  A June 2006 rating decision denied entitlement to service connection for diabetes mellitus, type 1.  

2.  The Veteran was notified of the June 2006 decision and did not appeal.  

3.  The June 2006 rating decision that denied entitlement to service connection for diabetes mellitus, type 1, was supported by evidence then of record, and it is not shown that the RO ignored or incorrectly applied the applicable statutory and regulatory provisions existing at the time; or that, but for any such alleged error, the outcome of the decision would have been different.  

4.  In the June 2010 rating decision, the RO reopened and granted the Veteran's claim of service connection for diabetes mellitus, type II, effective December 28, 2009, the date of receipt of the Veteran's petition to reopen his claim.  


CONCLUSIONS OF LAW

1.  The June 2006 rating decision that denied entitlement to service connection for diabetes mellitus, type 1, is final.  38 U.S.C.A. § 7105 (West 2002); 38 U.S.C.A. §§ 20.302, 20.1103 (2013).  

2.  The June 2006 rating decision did not involve CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2013).  

3.  The requirements for an effective date prior to December 28, 2009, for the grant of entitlement to service connection for diabetes mellitus, type 2, have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

With respect to the Veteran's claim for an earlier effective date, the Board notes that VCAA notice is unnecessary because the Veteran is challenging the effective date for the grant of service connection for diabetes mellitus, type 2, in the June 2010 rating decision.  If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue, § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003).  Thus, the Board finds that under the holding in VAOPGCPREC 8-03, further notice from VA to the Veteran is not required with regard to his claim for an effective date prior to December 28, 2009, for the grant of service connection.

In addition, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, because the notice that was provided before service connection for diabetes mellitus, type 2, was granted was legally sufficient, VA's duty to notify in this case has been satisfied with regard to the issue of an earlier effective date.  

The Court has also determined that VCAA has no applicability to cases involving CUE.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  Therefore, the notice and development of provisions of the VCAA do not apply to the CUE portion of the claim for an earlier effective date.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records as well as all identified and available VA and private treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the service connection claim adjudicated herein.  Additionally, the Veteran has submitted numerous written statements and had the opportunity to testify before a VLJ in support of his appeal.  As this is a claim for an earlier effective date and consideration is based on the evidence of record at the time of the grant of service connection, there was no duty to obtain a VA examination in connection with this claim.  

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Analysis

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.151(a) (2013).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400(b)(2)(i) (2013).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400(q)(ii), (r) (2013).  

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2013).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The revision of a final rating decision based on CUE generally will involve the assignment of an earlier effective date for those benefits involved because the governing regulation requires that benefits be paid "as if the corrected decision had been made on the date of the reversed decision."  38 C.F.R. § 3.105(a).  CUE is special type of error; it is an error that the claimant alleges was made in a prior rating decision that the claimant did not appeal within the one-year time limit for filing an appeal to the Board.  38 U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 C.F.R. § 3.105(a).  It is not just any error but rather it is the sort of error that, had it not been made, would have manifestly changed the outcome of the rating decision so that the benefit sought would have been granted.  Russell v. Principi, 3 Vet. App. 310, 313 (1992); cf. Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (noting that "[i]t is difficult to see how either failure in 'duty to assist' or failure to give reasons or bases could ever be CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 (holding that failure to fulfill duty to assist cannot constitute clear and unmistakable error).  It is not simply a disagreement with how the facts were weighed or evaluated.  Rather, either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell, 3 Vet. App at 313.  

A claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 216, 223 (1994).  In order for a claimant to successfully establish a valid claim of CUE in a final RO rating decision, the claimant must articulate with some degree of specificity what the alleged error is, and, unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, review en banc denied, 6 Vet. App. 162, 163 (1994) (noting that pleading and proof are two sides of the same coin; if there is a heightened proof requirement, there is, a fortiori, a heightened pleading requirement).  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that December 28, 2009, is the correct date for the grant of service connection for diabetes mellitus, type 2.  Although the Veteran has contended that he is entitled to an earlier effective date for his award of service connection for diabetes mellitus, type 2, there is no basis under the governing legal criteria to establish that he is legally entitled to an earlier effective date.  

Turning to the CUE argument, the Veteran asserts that CUE exists in the June 2006 rating decision in which his claim of service connection for diabetes mellitus was denied.  In his December 2009 petition to reopen his claim for service connection for diabetes mellitus, type 2, the Veteran asserted that starting from June 2006, his VA treatment records consistently reflect an ongoing diagnosis of diabetes mellitus, type 2.  In his May 2011 substantive appeal, the Veteran argued that he was diagnosed with having diabetes mellitus, type 1, rather than diabetes mellitus, type 2, at the time the June 2006 rating decision was issued.  He asserts that since he was ultimately diagnosed with having diabetes mellitus, type 2, he should have been granted entitlement to service connection for this disorder in 2006, when he first filed his claim for service connection for this issue.  The Board observes that the evidence at the time of this decision consisted of his service treatment records, which show that he had service in Vietnam, but are absent any complaints or diagnoses of, or treatment related to diabetes mellitus.  Additionally, a July 1965 enlistment examination and September 1969 separation examination show that his urinalysis was negative for sugar in the urine.  The evidence of record also consisted of VA treatment records dated from September 2000 to 2006, which demonstrate that the Veteran regularly received treatment for his diabetes mellitus, as well as the May 2006 VA examination report.  Although a majority of the VA treatment records do not specify the type of diabetes the Veteran was diagnosed as having, VA treatment records dated in September 2000, November 2002 and January 2003 reflect a diagnosis of diabetes mellitus, type 1.  At the May 2006 VA examination, the examiner evaluated the Veteran, and based on his physical examination of the Veteran, as well as his understanding of the medical findings and medical principles as they stood at the time, he diagnosed the Veteran with having diabetes mellitus, type 1.  

During this examination, the Veteran reported that he was first diagnosed with having diabetes mellitus in 1990 when it was discovered that he had elevated blood sugar levels.  According to the Veteran, he was eventually placed on insulin, and it was not until four to five years prior when he was started on oral medications.  The Veteran denied any episodes of ketoacidosis but did report mild episodes of hypoglycemia, which occurred once or twice a week, and usually resolved through eating a candy bar or drinking soda.  After evaluating the Veteran and conducting a number of diagnostic tests, the VA examiner noted that the Veteran's microalbumin level was within normal limits, his hemoglobin A1C was shown to be 11.9, and his C-peptide level was less than 0.5.  According to the examiner, the Veteran had a diagnosis of diabetes mellitus, type 1, which was reflected by the low C-peptide level, and by the fact that he had been taking insulin since first being diagnosed with diabetes.  

Under the current regulatory provisions (and the regulatory provisions in place at the time of the June 2006 rating decision), if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, to include diabetes mellitus, type 2, shall be service connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2013).  This same presumptive provision does not apply to diabetes mellitus, type 1.  

The June 2006 rating decision specifically contemplated the only evidence before it - the service treatment records, the post-service VA treatment records dated from September 2000 to 2006, and the May 2006 VA examination report, and denied service connection for diabetes mellitus, type 1 because there was no evidence showing that this particular disorder was related to his period of active duty service.  Although a response to a March 2006 Personnel Information Exchange System (PIES) request reflects that the Veteran had service in the Republic of Vietnam from February 1966 to February 1967, the evidence of record at the time of the June 2006 rating decision did not show that the Veteran was ever diagnosed with having diabetes mellitus, type 2.  Indeed, the Board can find no governing authority in effect at the time of the June 2006 rating decision that would have mandated that service connection be granted for diabetes mellitus, type 1.  

In his December 2009 petition to reopen his claim of service connection for diabetes mellitus the Veteran attributed his diabetes to his exposure to herbicides while stationed in Vietnam.  He further noted that all his treatment records at the VA outpatient treatment facility in El Paso, Texas, dated from June 2006 to the present time, reflected a diagnosis of diabetes mellitus, type 2.  In his substantive appeal, the Veteran noted that although he was originally diagnosed with having diabetes mellitus, type 1, his more recent treatment providers have diagnosed him with having diabetes mellitus type 2.  It appears that the Veteran is essentially requesting that the Board take into account medical information that was associated with the claims file after the June 2006 rating decision, in finding that CUE existed in the June 2006 decision.  Although the March 2010 and April 2010 VA examination reports reflect a diagnosis of diabetes mellitus, type 2, this evidence was produced after the June 2006 rating decision, and therefore cannot form the basis for a finding of CUE in the June 2006 rating decision.  Indeed, additional medical evidence associated with the claims file subsequent to the June 2006 rating decision, and which reveals information regarding the nature of the Veteran's diabetes mellitus, is not relevant with regard to whether the June 2006 rating decision should be revised on the basis of clear and unmistakable error.  

Other than assertions made in his petition to reopen his claim, his NOD and substantive appeal, the Veteran has not articulated with any degree of specificity any additional errors of fact or law in the June 2006 rating decision.  The record reflects that the May 2006 VA examiner provided a different reasoning and basis as to why the medical findings led him to diagnose the Veteran with diabetes mellitus, type 1, as compared to the March and April 2010 VA examiner, who interpreted these findings differently in determining that the Veteran carried a diagnosis of diabetes mellitus, type 2.  Furthermore, the Board notes that each examiner was provided with a different set of facts, which were the bases underlying their opinions.  While the Veteran informed the May 2006 VA examiner that he was placed on insulin upon first being diagnosed with diabetes, he informed the March and April 2010 VA examiner that he was initially prescribed oral medication and only subsequently placed on insulin when his blood sugar levels continued to fluctuate.  Moreover, although the medical examiners provided conflicting interpretations of the medical facts, this is simply a difference of medical opinion, and reflective of separate and distinct understandings of the medical facts as they existed, not an error of fact or law.  A difference of opinion with respect to the application of the medical findings to medical principles concerning diabetes does not automatically entitle a Veteran to service connection for diabetes mellitus, type 2.  Additionally, a disagreement with how the facts were weighed or evaluated is not clear and unmistakable error.  Russell, 3 Vet. App. At 313.  The May 2006 VA examiner reviewed the medical findings at the time of the June 2006 rating decision and provided an adequate explanation based on his understanding of these facts when applied to the medical principles as they stood.  Therefore, the Board concludes that the June 2006 rating decision was reasonably based upon the record and governing laws and regulations, as they existed in June 2006.  

Based on the foregoing, the Board finds that the June 2006 rating decision was supported by evidence then of record and was consistent with the law and regulations then in effect.  Therefore, the Board concludes that the June 2006 rating decision was not clearly and unmistakably erroneous and cannot be revised or reversed based on CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  Having found that there is no CUE in the June 2006 rating decision, the Board will now consider whether the Veteran is entitled to an earlier effective date based on the date of his claim.  

The record reflects that the Veteran first presented his claim for entitlement to service connection for diabetes mellitus in January 2006.  This claim was denied by the RO in the June 2006 rating decision, and the Veteran was notified of the denial and of his appellate rights in correspondence also dated in June 2006.  However, the Veteran did not file a notice of disagreement with the June 2006 rating decision within one year.  As such, the June 2006 rating decision became final.  

The Veteran subsequently submitted correspondence dated on December 28, 2009, indicating his desire to reopen his claim for entitlement to service connection for diabetes mellitus.  The Board looks to the Veteran's December 2009 petition to reopen his service connection claim to determine whether he is entitled to an earlier effective date.  The proper effective date for new and material evidence other than service department records received after a final disallowance is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. § 3.400(q)(2), 3.400(r).  

After submitting his December 28, 2009 petition to reopen, the Veteran submitted lay assertions from himself, as well as VA treatment records indicating that he had been diagnosed with having diabetes mellitus, type 2.  Following the submission of this evidence, the Veteran was afforded another VA examination in March 2010, at which time the VA examiner diagnosed the Veteran with having diabetes mellitus, type 2, rather than diabetes mellitus, type 1.  The examiner based this opinion on the Veteran's medical history, as well as his knowledge as an internist and his review and understanding of "Harrison's Textbook of Internal Medicine."  According to the examiner, when the Veteran was first diagnosed with having diabetes he was placed on oral medication for several months, and had he had type 1 diabetes he most likely would have developed ketoacidosis, something he denied ever experiencing.  The examiner further noted that the oral medication prescribed to the Veteran was not sufficient in controlling the Veteran's glucose level, and insulin was subsequently added and continued over the years.  According to the examiner, based on his experience in treating many diabetics, type 2 diabetics can reach a point where their pancreas gland becomes exhausted and can no longer provide the amount of insulin needed to sustain body functions - something which appears to be the case with the Veteran.  In an addendum opinion dated in April 2010, the same VA examiner once again explained the basis behind his conclusion, noting that the Veteran had never developed ketoacidosis - symptoms which were "pathognomonic" for type 1 diabetes.  He also noted that protein C cannot be used to differentiate type 2 diabetes from type 1 diabetes if the patient had had longstanding diabetes of more than six months or if he was on insulin.  The examiner did note that assessing the C-peptide level "can be useful in new onset diabetes before treatment to determine the type of diabetes and hence predict the need for insulin versus oral agents."  He then added that assessing the C-peptide level was now only useful in predicting the need to add insulin to type 2 diabetics for better control, not to diagnose which type of diabetes the patient has.  

Based on this new evidence, and given that the Veteran served in the Republic of Vietnam from February 1966 to February 1967, the RO granted service connection for diabetes mellitus, type 2 in June 2010 and assigned an effective date of December 28, 2009, the date of his original petition to reopen his claim.  

Based upon the foregoing, the effective date of a claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(q)(2).  Here, the Veteran's claim to reopen was received on December 28, 2009.  He did not submit new or material evidence sufficient to reopen his service connection claim prior to December 28, 2009.  In fact, no additional evidence or correspondence was received between the June 2006 rating decision denying the Veteran's claim for service connection for diabetes mellitus, and the December 2009 petition to reopen the claim.  Although VA treatment records reflect a diagnosis of diabetes mellitus, type 2, as early as December 2007, these records were not associated with the Veteran's claims file until after his December 2009 petition to reopen his claim for service connection for diabetes mellitus.  As such, the assignment of an effective date of December 28, 2009 was proper, and entitlement to an earlier effective date for the grant of service connection for the Veteran's diabetes mellitus, type 2, on a direct basis or CUE grounds is not warranted.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an effective date prior to December 28, 2009, for the grant of entitlement to service connection for diabetes mellitus, type 2.  









ORDER

Entitlement to an earlier effective date prior to December 28, 2009, for the grant of service connection for diabetes mellitus, type 2, to include whether clear and unmistakable error (CUE) exists in a June 2006 rating decision, is denied.  




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


